United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                    November 3, 2004

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 03-60794
                             Summary Calendar


ANTOINE NGENDAHAYO AHORUKOMEYE,

                                        Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                        Respondent.

                         --------------------
                Petition for Review of an Order of the
                     Board of Immigration Appeals
                          BIA No. A79 512 916
                         --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Antoine Ngendahayo Ahorukomeye petitions for review of an

order of the Board of Immigration Appeals (BIA) affirming the

immigration judge’s (IJ’s) decision to deny his application for

asylum   and   withholding   of   removal   under   the   Immigration     and

Nationality Act (INA) as well as the Convention Against Torture

(CAT).   Ahorukomeye argues that the BIA erred in determining that

he had not established entitlement to asylum and withholding of

removal under both the INA and the CAT based on both his own

testimony and documentary evidence submitted to the IJ.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60794
                                 -2-

     This court will uphold the factual findings that an alien is

not eligible for asylum or withholding of removal if those findings

are supported by substantial evidence.     Chun v. INS, 40 F.3d 76,

78-79 (5th Cir. 1994).   The substantial evidence standard requires

that the decision be based on the evidence presented and that the

decision be substantially reasonable. Carbajal-Gonzalez v. INS, 78
F.3d 194, 197 (5th Cir. 1996).   The BIA’s decision is supported by

substantial evidence, and the record does not compel a contrary

conclusion as to either Ahorukomeye’s INA claims or his CAT claim.

See id.   Accordingly, Ahorukomeye’s petition for review is DENIED.